767 N.W.2d 471 (2009)
Theresa D. VAUGHN, Respondent,
v.
ALLINA HEALTH SYSTEM d/b/a Mercy Medical Center, and Self-Insured/administered by Gallagher Bassett Services, Inc., Relators, and
Special Compensation Fund.
No. A09-589.
Supreme Court of Minnesota.
June 30, 2009.
Thomas D. Mottaz, David B. Kempston, Law Office of Thomas D. Mottaz, Coon Rapids, MN, for respondent.
Douglas J. Brown, Kris Huether, Brown & Carlson, P.A., Minneapolis, MN, for relators.
Considered and decided by the court without oral argument.


*472 ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 9, 2009, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case). Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Christopher J. Dietzen
Associate Justice